DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 36, 39-41, 43, 46-48, 51-53, 55, 58 and 59 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bar-Zeev et al. (PGPUB Document No. US 2012/0127062).
Regarding claim 36, Bar-Zeev teaches a mobile device (head mounted display device 2, Bar-Zeev: 0135, FIG.1A), comprising: 
At least one camera (“At the front of head mounted display device 2 is physical environment facing video camera 113” (Bar-Zeev: 0053)) to capture a live view of a scene (the system of Bar-Zeev relates to augmented reality (AR) utilizing a see-through display device where the user view’s real world 
At least one sensor to facilitate determination of a position and an orientation of the at least one camera relative to the scene (“Sensors on the head mounted display device 2 will be used to refine the determined orientation” (Bar-Zeev: 0139)); 
Instructions in the mobile device (instructions provide to the HMD, Bar-Zeev: 0097); 
At least one processor (processor 210, Bar-Zeev: 0090, FIG.3) to execute the instructions to: 
Identify a size and position of the feature of interest in the live view of the scene (identified location of the virtual object within the identified user FOV (Bar-Zeev: 0166)) from a perspective of the at least one camera based on the determination of the position and the orientation of the at least one camera (determining the location and orientation of the user’s HMD 12 as disclosed in 0139 Bar-Zeev); 
And identify a plane in the live view of the scene (Bar-Zeev teaches identifying a FOV of the user being a portion of the wall (Bar-Zeev: 0166), wherein the wall corresponds to the “plane”), the plane having a first area in the live view of the scene (the identified FOV such as the right hand portion of the wall in the example of Bar-Zeev corresponds to the “first area” (Bar-Zeev: 0166));
And a screen to present augmented reality data over the live view of the scene (virtual object projected over the user’s view of the real world scene (Bar-Zeev: 0057, 0137, 0142), the augmented reality data to be presented in a second area corresponding to the size and position of the feature of interest, the second area smaller than and within the first area (the identified target location of a virtual object within that field of view corresponds to the “second area” that is smaller than and within the “first area” (FOV)).  

Regarding claim 39, Bar-Zeev teaches the mobile device as defined in claim 36, wherein the at least one processor is to define a boundary for the second area (the overlaid virtual outline over a tracked real object corresponds to the defined boundary as claimed (Bar-Zeev: 0183)).  

Regarding claim 40, Bar-Zeev teaches the mobile device as defined in claim 39, wherein the augmented reality data includes an identification of the boundary of the second area (utilizing edge data, which Bar-Zeev construes as boundaries, in identifying a real object for which a virtual/AR image is generated (Bar-Zeev: 0146)).  

Regarding claim 41, Bar-Zeev teaches the mobile device as defined in claim 36, wherein the at least one sensor includes at least one of an accelerometer or a compass (accelerometer, Bar-Zeev: 0067).  

Claim(s) 43, 46 and 47 is/are a corresponding storage device claim(s) (memory 214, Bar-Zeev: 0090, FIG.3) of claim(s) 36, 39 and 40. The limitations of claim(s) 43, 46 and 47 are substantially similar to the limitations of claim(s) 36, 39 and 40.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 43, 46 and 47.

Claim(s) 48 and 51-53 is/are a corresponding apparatus claim(s) of claim(s) 36 and 39-41. The limitations of claim(s) 48 and 51-53 are substantially similar to the limitations of claim(s) 36 and 39-41.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 48 and 51-53. Note the HMD of Bar-Zeev corresponds to the apparatus as claimed.

Claim(s) 55, 58 and 59 is/are a corresponding method claim(s) of claim(s) 36, 39 and 40. The limitations of claim(s) 55, 58 and 59are substantially similar to the limitations of claim(s) 36, 39 and 40.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 55, 58 and 59.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 44, 49 and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zeev as applied to the claims above, and further in view of Baillot (PGPUB Document No. US 2012/0120070).
Regarding claim 37, Bar-Zeev teaches the mobile device as defined in claim 36, wherein the virtual objects are augmented on a live view of the scene, the live view corresponding to a perspective of the at least one camera at a time when the augmented reality data is presented on the screen (virtual objects projected into the real world scene within the FOV of the user (Bar-Zeev: 0057, 0137, 0142), utilizing a see-through HMD (Bar-Zeev: 0037)).
However, Bar-Zeev the combined teachings as applied above does not expressly teach but Baillot teaches an augmented reality data is to augment the live view of the scene on the screen (Baillot teaches an alternate method of implementing an AR system utilizing a video based HMD device that is not comprise of a see-through display/lens (Baillot: Abstract, 0014). Therefore, the live view of the real world is displayed on the display of the HMD as claimed).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings such as to implement the AR teachings of Bar-Zeev utilizing the HMD of Baillot, because this enables an add variety of device being capable to run the AR system of Bar-Zeev.

Claims 44, 49 and 56 are similar in scope to claim 37.

Claims 38, 45, 50 and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zeev as applied to the claims above, and further in view of Bar-Zeev et al. (PGPUB Document No. US 2012/0127284, hereinafter referred to as “Bar-Zeev2”).
Regarding claim 38, Bar-Zeev teaches the mobile device as defined in claim 36, wherein the augmented reality data includes an image to be displayed consistent in position within the real world scene (“virtual images which track with and visually enhance a real object” (Bar-Zeev: 0181)). 
However, Bar-Zeev does not expressly teach but Bar-Zeev2 teaches the image to be displayed consistent with a three-dimensional perspective of the at least one camera corresponding to the position and the orientation of the at least one camera relative to the scene (the AR object changes in perspective as the user changes the orientation and position of the HMD (Bar-Zeev2: 0173). Note, the AR object of Bar-Zeev2 is a 3D AR object (Bar-Zeev2: 0160)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR object of Bar-Zeev such that the perspective changes with the change in pose of the user, because this enables an added level of realism while interacting/navigation with the AR environment.

Claims 45, 50 and 57 are similar in scope to claim 38.

Claims 42 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zeev as applied to the claims above, and further in view of Richey et al. (PGPUB Document No. US 2012/0025976).
Regarding claim 42, Bar-Zeev does not expressly teach but Richey teaches the mobile device as defined in claim 36, wherein the at least one sensor is to collect global position satellite data (utilizing a plurality of different methods to provide location information, comprising GPS data (Richey: 0070)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Bar-Zeev such as to implement the position determination teaching of 
Claim 54 is similar in scope to claim 42

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616